Judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. The plaintiff did not establish that the .plot herein could not be used for a lumber yard by reason of the language of the restrictions contained in the deed attached to the contract and made a part thereof, and he did not sustain the burden of proof of establishing that the proposed use would be offensive to the neighboring inhabitants in view of the character of the uses to which the neighboring parcels were being put, one, among others, being a fertilizer factory, with the parcel itself abutting a railroad. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Rich, Hagarty, Carswell and Scudder, JJ., concur. Settle order on notice.